State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: September 24, 2015                   520464
________________________________

In the Matter of SEAN WHITE,
                    Petitioner,
      v
                                            MEMORANDUM AND JUDGMENT
ALBERT PRACK, as Director of
   Special Housing and Inmate
   Disciplinary Programs,
                    Respondent.
________________________________


Calendar Date:   August 10, 2015

Before:   Peters, P.J., Lahtinen, Garry and Rose, JJ.

                             __________


     Sean White, Malone, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Peter H.
Schiff of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of the Commissioner of Corrections and
Community Supervision which found petitioner guilty of violating
certain prison disciplinary rules.

      Petitioner was charged in a misbehavior report with
attempted assault on staff, making threats, creating a
disturbance and disobeying a direct order. According to the
misbehavior report, petitioner became agitated and loud while
being escorted to a medical transport and disregarded orders to
stop approaching the correction officers. Petitioner then lunged
at a correction officer, requiring force to be used to restrain
petitioner. The incident delayed the transport of the other
inmates in the area preparing for the medical trips. Following a
                              -2-                  520464

hearing, petitioner was found guilty of all charges. That
determination was affirmed on administrative appeal, prompting
this CPLR article 78 proceeding.

      Contrary to petitioner's contention, the misbehavior
report, testimony of the correction officers involved, related
documentation and the videotape of the incident provided
substantial evidence to support the determination of guilt (see
Matter of Williams v Annucci, 129 AD3d 1422, 1422 [2015]; Matter
of Lamphear v Fischer, 76 AD3d 1166, 1166 [2010]). Petitioner's
testimony that he did not engage in the alleged conduct created a
credibility issue for the Hearing Officer to resolve (see Matter
of Beasley v Venettozzi, 122 AD3d 1038, 1038 [2014]).

     Peters, P.J., Lahtinen, Garry and Rose, JJ., concur.



      ADJUDGED that the determination is confirmed, without
costs, and petition dismissed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court